Case 7:18-cr-01987 Document 23 Filed in TXSD on 01/04/19 Page 1 of 3

QDUBSt§le@BIStciét£ourt
t Southern Dlstrlct of Texas
~ Fu.ED ll

usc 6 2618

David J. Bradley, Clerk _ -»,\

    

  

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF TEXAS ' "_~_L _`§.'§
McALLEN DIVISION ' `“"
UNITED STATES OF AMERICA §
§ __ .
v. § Criminal No. g 1 3 m si g 8 7
§
JAVIER HERNANDEZ §
also known as Javi §
' , __ §
JOSE GUADALUPE PADILLA §
also known as Lupe §
sEALEI) INI)`ICTMENT
THE GRAND JURY CHARGES:
Count One

Frorn on or about November l, 2017 and continuing up to and including the date of the
return of the indictment, in the Southern District of Texas and within the jurisdiction of the Court,
defendants,

JAVIER HERNANDEZ
also known as Javi
and
did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance The .
controlled substance involved was 5 kilograms or more of a mixture or substance containing a
detectable amount of cocaine, a Schedule ll controlled substance
In violation ofTitle 21, United States Code, Sections 846, 841(a)(l), and 841(b)(l)(A).
Count Two
On or about December 2, 2017, in the Southern District ofTexas and within the jurisdiction

of the Court, defendants,

Case 7:18-cr-01987 Document 23, Filed in TXSD on 01/04/19 Page 2 of 3

JAVIER HERNANDEZ
also known as Javi
and

/\ .
did knowingly and intentionally possess with intent to distribute a controlled substance The

controlled substance involved was 500 grams or more, that is, approximately 4 kilograms of a
mixture or substance containing a detectable amount of cocaine, a Schedule ll controlled
substance

ln violation of 'l`itle 21, United States Code, Sections 841(a)(1) and 841®)(1)(B) and Title
18, United States Code, Section 2.

wl£hr_ée

On or about February 8, 2018, in the Southern District of Texas and within the jurisdiction

of the Court, defendant,

JAVIER HERNANDEZ
also known as Javi

did knowingly and intentionally possess with intent to distribute a controlled substance The
controlled substance involved was 5 kilograms or more, that is, approximately 5.3 kilograms of a
mixture or substance containing a detectable amount of cocaine, a Schedule ll controlled z
substance

ln violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(l)(A) and Title
18, United States Code, Section 2.

Count F our

From on or about August 1, 2017 and continuing up to and including the date of the return

of the indictment, in the Southern District of Texas and within the jurisdiction of the Court,

defendants,

Case 7:18-cr-01987 Document 23 Filed in TXSD on 01/04/19 Page 3 of 3

` JAVIER HERNANDEZ
also known as Javi

JosE GUADALuPE PADILLA
also known as Lupe
did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance '-The
controlled substance involved was 100 kilograms or more of a mixture or 'substance containing a
detectable amount of marijuana, a Schedule l controlled substance n

ln violation of Title 21, United States Code, Sections 846, 84l(a)(1), and 84l(b)(l)(B).

A TRUE BlLL

~_`_ __ __`__ __
"_

FoRaPERsoN § ' °

RYAN K. PATRICK
UNITED STATES ATTORNEY

   
 

 

Asslsr' li\ir `ITED, sTATEs ATTORNEY

